Citation Nr: 1131360	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  02-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), with substance abuse, evaluated as 30 percent disabling prior to September 3, 2009, and as 50 percent disabling from September 3, 2009. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to a TDIU rating.  This matter further comes before the Board from an October 2005 rating decision in which the RO granted service connection for right ear hearing loss and assigned a non-compensable (0 percent) disability rating, effective from October 16, 2002.  Finally, this matter comes before the Board from a November 2007 rating decision in which the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from November 10, 1998.  

In February 2005, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.  The issue of entitlement to service connection for substance abuse claimed as secondary to PTSD was before the Board in April 2005, when it was remanded for additional evidentiary development.  The Board notes that this issue was primarily remanded because it was inextricably intertwined with other issues on appeal; thus there are no compliance issues to be addressed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issues of entitlement to service connection for substance abuse claimed as secondary to PTSD, entitlement to a compensable rating for right ear hearing loss, and entitlement to TDIU were before the Board in August 2007, and these issues were then remanded.  The issues of entitlement to service connection for substance abuse claimed as secondary to PTSD and entitlement to TDIU were primarily remanded because they were considered to be inextricably intertwined with other issues on appeal; thus there are no compliance issues to be addressed with regard to those two issues.  With regard to the issue of entitlement to a compensable rating for right ear hearing loss, the Board notes that this matter was remanded in order that a statement of the case (SOC) could be issued; because an SOC was issued in November 2007, the Board is satisfied that there has been substantial compliance with the remand directives set out in April 2005 as pertains to that issue.  Stegall v. West, supra.

In December 2008, the Board remanded the issues of entitlement to service connection for substance abuse claimed as secondary to PTSD; entitlement to an initial rating in excess of 30 percent for PTSD; and entitlement to TDIU.  The issue of entitlement to TDIU was primarily remanded because it was considered to be inextricably intertwined with other issues on appeal; thus there are no compliance issues to be addressed with regard to that issue.  With regard to the issue of entitlement to an initial rating in excess of 30 percent for PTSD, the Board notes that this matter was remanded in order that an SOC could be issued; because an SOC was issued in August 2009, the Board is satisfied that there has been substantial compliance with the remand directives set out in April 2005 as pertains to that issue.  Stegall v. West, supra.  With regard to the claim for service connection for substance abuse claimed as secondary to PTSD, the Board notes that this issue was remanded in order to obtain a VA examination and opinion.  Because a VA examination and opinion was obtained in September 2009, the Board is satisfied that there has been substantial compliance with the remand directives set out in December 2008 as pertains to that issue.  Stegall v. West, supra.  

By November 2009 rating decision, the RO granted a 50 percent rating for PTSD, effective from September 3, 2009.  The Veteran has continued the appeal for a rating in excess of 30 percent, prior to September 3, 2009, and for a rating in excess of 50 percent, from September 3, 2009.

A December 2009 rating decision granted a temporary total hospitalization rating for PTSD from October 6, 2009, the first day of hospitalization, until December 31, 2009.  Thereafter, the prior 50 percent rating was continued.  The current increased initial rating claim for PTSD excludes the period during which the Veteran was rated 100 percent disabled for this disorder, from October 6, 2009, until December 31, 2009.

By June 2010 rating decision, the RO granted service connection for substance abuse and alcoholism secondary to PTSD, effective October 15, 2002, and combined this with the issue of PTSD, which was rated as 50 percent disabling.  The RO also granted service connection for left ear hearing loss, effective June 16, 2010, and combined this issue with the issue of right ear hearing loss, which was rated as 0 percent disabling.  

Although the RO has described the psychiatric disorder as PTSD with substance abuse and alcoholism, the Board has herein included alcoholism within the definition of substance abuse.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to September 3, 2009, the Veteran's PTSD, with consideration of substance abuse from October 15, 2002, was manifested by no more than reduced reliability and productivity due to such symptoms as flattened affect, impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as well as other symptoms not listed in the applicable rating diagnostic code (including but not limited to depression, anxiety, sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, short-term memory loss, poor concentration, avoidance of stimuli associated with past trauma, irritability, diminished interest in some activities, hypervigilance, and ongoing substance abuse problems), creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule. 

2.  Resolving reasonable doubt regarding the degree of disability in favor of the Veteran, from September 3, 2009, the competent and probative medical evidence of record demonstrates that the Veteran's service-connected PTSD with substance abuse has resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  depression, anxiety, nightmares, intrusive thoughts, irritability, anger, diminished interest in activities, sleep difficulties, isolation and avoidance behaviors, problems with memory, attention, and concentration, suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty with establishing and maintaining effective relationships. 

3.  The audiometric findings (in May 2003, September 2004, July 2005, and June 2010) show that the Veteran has no more than Level I hearing acuity in his right ear and Level I hearing acuity in his left ear, and does not have an exceptional pattern of hearing loss.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a 50 percent schedular rating for PTSD, with substance abuse, have been met, prior to September 3, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010). 

2.  Giving the benefit of the doubt to the Veteran, the criteria for a 70 percent schedular rating for PTSD, with substance abuse, have been met, from September 3, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2010). 

3.  The criteria for an initial compensable rating for the service-connected bilateral hearing loss have not been met at any time during the appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7,  4.85, DC 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and VA must bear the burden of proving that such error did not cause harm.   Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of various letters sent to the Veteran in June 2005, December 2005, April 2006, July 2006, September 2007, and October 2009 that have fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims decided herein, and of his and VA's respective duties for obtaining evidence.  Since the claim for higher ratings for PTSD is a downstream issues from that of service connection (for which the September 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, the SOC dated in August 2009 properly provided him notice of the criteria for rating PTSD, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in a letter dated in September 2010, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims decided herein.  In that regard, VA has obtained all identified and available service and post-service treatment records for the Veteran, including VA and private treatment records.  In addition, he underwent VA examinations in June 2010 (for bilateral hearing loss) and in September 2009 (for PTSD), and the Board finds that these VA examinations included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record; thus, these examination reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

Records obtained from the Social Security Administration (SSA) for the Veteran showed that the Veteran had asked the Appeals Council to review an Administrative Law Judge's opinion from April 1994.  The Appeals Council found, in November 1994, that the Veteran had not engaged in substantial gainful activity since March 1992, and found that the Veteran had the following severe impairments:  status post surgical treatment of right hip fracture and finger fracture; severe arthritis; and an anxiety disorder with depression.   Thereafter, in a December 1994 SSA disability determination, the Veteran was found to be disabled starting in March 1992, due to a primary diagnosis of fracture of the right hip and a secondary diagnosis of fracture of the finger.  

Records from the SSA show that in June 1991 a psychiatric evaluation was conducted for disability determination purposes, and the Veteran reported he had been working as a railroad employee as well as a horse trainer.  He was injured in 1984 while training horses, and then went to work for the railroad, but because of his medical problems was unable to get there on time and was laid off in 1989.  He reported that he then worked as a part time clerk for DHS until 1990, and was a probationary employee, and was reportedly laid off because of his medical condition.  On examination it was noted that the Veteran's ability to reason and make occupational and personal and social adjustments was unimpaired.  The diagnoses included adjustment disorder with depressed mood, and the psychiatrist believed the Veteran would be a good rehabilitative candidate, and was intelligent and motive.  Thereafter, a psychiatric review was conducted by a private psychologist, in August 1991, for SSA purposes, which showed that he had an affective disorder, an anxiety related disorder, a depressive syndrome, anxiety, and a substance addiction disorder.  The examiner described the degree of functional limitation from these problems as "moderate".  In August 1993, the Veteran was examined, for workers compensation purposes, for injuries he sustained in March 1992 as a horse trainer, when a horse kicked the back of his right hand.  It was noted that his work history involved him being a horse trainer for most of his life.  The examiner opined that the Veteran continued to suffer from the effects of the multiplicity of work-related injuries sustained during the course of his various employments.  The examiner concluded that the Veteran had sustained 75% permanent partial impairment or disability to the body as a whole, but opined that the Veteran was "not totally and permanently, economically impaired" as a result of a combination of the above permanent partial impairments and the material increase arising therefrom.  

A report from St. Anthony's Hospital showed that the Veteran was admitted in June 1997 for detoxification.  It was noted that he had a ten year history of crack cocaine use, and a thirty year history of alcohol abuse.  He reported that his interpersonal relationships with his family were strained, and his wife had moved out.  Most of his friends were drug dealers or users, and he had lost most of his sober friends and reported that all of his interpersonal relationships were strained at this point.  He reported he had lost jobs because of his use, especially for not showing up for work in the mornings.  He reported having anxiety and severe paranoia after using crack, but denied hallucinations.  He reported that the precipitating reasons for his admission were that he was bankrupt due to his drug use, he was tired of hurting and embarrassing his family, and he desired to reconcile these relationships.  He was on no medications at the time, but had been on Zoloft three months prior and Xanax three months prior, for depression and anxiety.  The impression was substance abuse.  

VA treatment records showed that in June 1998, the Veteran denied any major problems.  Examination showed he was coherent, and denied suicide or homicide ideations.  His insight and judgment were adequate.  The assessment was dysthymic disorder, and a GAF score of 70 was assigned.  A VA psychiatry treatment record showed that in October 1998, the Veteran was being treated for anxiety and depression, and was currently stable.  He lived with his daughter, and his wife had deserted him.  A GAF score of 65 was assigned.

In December 2000, the Veteran completed a form for the SSA, titled "Work Activity Form", in which it was noted that he was receiving Social Security Disability Insurance (SSDI) benefits and he asked to tell about his work since September 1992.  He reported that from 1996 through 1998, he worked as a hot walker, and walked horses around, for three to four hours a day, and claimed he had to stop working, reduce his work hours, or change the type of work he was doing because of his medical condition.  He also worked as a groomer for one month in June 1997.  He reported that since he started working in September 1992, he had special work conditions, including being allowed to work at a lower standard of productivity, and being paid for extra rest periods at work or extra time off work.  He also indicated that other employees were able to walk horses more than him because of his condition, and that those employees made more money than him.   

In February 2001, the Veteran underwent a Social Security disability physical examination, and complained of back pain and pain in his hips, which he had for more than 10 years when he fell from a horse and broke his right hip and hurt his back and right hand.  He reported that he needed a cane to walk, and was not able to do his chores or work and wanted to receive disability benefits.  He reported a history of arthritis, chronic back pain, bronchial asthma, hemorrhoids, anxiety, and depression.  With regard to social history, he reported he had been divorced since 1979, and he lived with his one daughter who was 30 years old.  He denied drinking alcohol or using other illicit drugs, and reported he was not working at the present time.  He indicated that his last job was in the mailroom for the Department of Human Services.  He attended college for three years, but did not get a college degree.  On objective examination he was alert, oriented, and dressed appropriately.  His speech and comprehension were pretty good.  

VA treatment records showed that from 1999 through 2004, and beyond, the Veteran received ongoing and periodic treatment for his substance abuse problems.  In May 2000, he reported he had been attending a substance abuse program for the last couple of weeks, before dropping out for a few months.  He reported he was beginning to develop some long term goals that included completing college courses that are a prerequisite to becoming a certified alcoholism counselor.  In November 2000, he reported he was doing well on his medication, that he was not using alcohol or illicit drugs, was still going to the substance abuse center (SAC), and a GAF score of 70 was assigned.  In July 2001, he reported he had been off of alcohol for two years now, and was depressed, but not suicidal.  The impressions included dysthymia, and a GAF score of 65 was assigned.  In August 2001, the Veteran reported he completed 16 years of education, and his longest full time job had been for five years.  In the past three years, his usual employment pattern had been retired/disability.  He reported that in the past month, he was not bothered by alcohol or drug problems.  He reported he was divorced and had lived with his children for the past three years.  It was noted that he had been abusing alcohol and required intensive outpatient treatment for his addiction.  

Further VA treatment records showed that in September 2001, the Veteran reported that his last substance use was six months prior, and he was hospitalized for depression and anxiety.  He had no history of suicide.  Mental status examination showed he had fair grooming and was cooperative, alert, and oriented.  His memory was intact for recent and remote, but was reduced for immediate.  His speech was coherent.  He reported nightmares and flashbacks, but denied delusions, suicidal/homicidal ideation, and his insight and judgment were fair.  The diagnoses included alcohol and cocaine dependence, early full remission, dysthymia, and PTSD.  A current GAF score of 54 was assigned, and it was noted that a past GAF score was 48.  In April 2002, the Veteran reported he was sober from alcohol and cocaine for about a year, and was still being seen in the SATC (substance abuse treatment center) once a week.  He was anxious and had been watching a lot of television about Afghanistan and terrorism.  The impressions included dysthymia, severe anxiety, and alcohol and cocaine abuse in remission.  A GAF score of 65 was assigned.  

In a July 2002 letter, a VA clinical social worker indicated that the Veteran had attended the outpatient substance abuse treatment program.  It was noted that his first admission was in 1995, and that since August 2001, he had attended group therapy sessions at least once a week on a fairly regular basis.   He had discontinued in the later part of May due to a conflict with his work schedule.  

An August 2002 letter from the Tri-City Substance Abuse Center indicated that the Veteran entered outpatient treatment in October 2001 after being charged with a DUI and possession of CDS.  He had moved to phase II of the treatment program, and his prognosis was good if he remained in a recovery program after he completed treatment.  

A VA discharge summary shows that the Veteran was hospitalized from October 2002 through November 2002, and the principle and primary diagnosis was listed as PTSD.  His diagnoses also included mixed substance abuse in remission for 15 months.  A GAF score of 48 was assigned.  

VA treatment records showed that in October 2002, the Veteran reported he was disabled.  He was divorced and indifferent to this situation.  His usual living arrangement was to live alone, but he was not satisfied with this arrangement.  Further in October 2002, he reported he was first diagnosed with PTSD about a year ago.  He had been attending weekly PTSD/sobriety groups for the past 12 months, as well as individual therapy sessions for PTSD.  His goal was to get better control of his problems.  His strengths were that he was motivated and intelligent, and his limitations were his history of substance abuse and his somewhat vague treatment goals.  Examination showed he had no current suicidal ideation, no attempts, no psychotic symptoms, and his affect was euthymic and constricted.  He denied delusions and hallucinations.  He reported that if it were not for his anxiety, he would be going out in public, and he was interested in going out more among people during normal daylight hours.  On October 17, 2002, the Veteran was seen for an individual therapy session.  His affect and behavior were anxious and tense, and his thoughts were logical, though his speech was halting.  At that time, he discussed the traumatic experience that occurred to him while in service.  He reported that thereafter, he had a history of poor sleep, significant shame and guilt, anger, intrusive thoughts of the incident, difficulty with social relations, and irritability.  He also reported that for years he frequently used alcohol and marijuana, but now had 15 months sobriety.  

Received from the Veteran in October 2002, was an informal claim for secondary service connection for alcohol and drug addiction as secondary to his PTSD.  

In a letter dated in November 2002, a VA physician indicated that the Veteran had been treated in the residential PTSD program in North Little Rock for the past month, and the diagnosis was chronic and severe PTSD.

VA treatment records showed that in November 2002, the Veteran was seen for follow up for dysthymia, and reported he had attended an inpatient PTSD program and was doing okay.  He was anxious at times, and had difficulty maintaining sleep.  He had been sober for two years and continued to attend SA groups.  On mental status examination he was casually groomed, cooperative, with anxious mood and affect and goal-directed speech.  The assessment was dysthymia and a GAF score of 65 was assigned.  

A private record dated in December 2002 showed that the Veteran was seen for reports of hearing loss for years.  The impression was bilateral sensorineural hearing loss, probably noise-induced.  It was noted that he was making a VA claim for hearing loss.  A report of pure tone audiometry was included.  

By December 2002 rating decision, the RO denied service connection for drug and alcohol abuse as secondary to and as due to PTSD.  

A VA audiometric examination in March 2003, revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz as follows: 25, 25, 65, and 65, for an average of 45, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 25, 25, 40, and 60 in the left ear, for an average of 38.  Speech recognition scores using the Maryland CNC Test were 96 percent for both the right ear and left ear.

VA treatment records showed that in May 2003 he was seen for follow-up for dysthymia, and he reported he was not doing very well and had increased anxiety and requested that his Xanax be increased.  He indicated he did not take Zoloft because he was not depressed.  It was noted that he reported he had been treated for PTSD, but there was no mention of PTSD in his problem list at that time.  The diagnosis was dysthymia, and a GAF score of 60 was assigned.  

Received from the Veteran in May 2003 was a statement in which he indicated his desire to file for unemployability based on his PTSD, alcohol and drugs addiction, and his age.  He felt he could not work at the past jobs he had.  

Received from the Veteran in September 2003, was his formal claim (VA Form 21-8940) for a TDIU rating.  Therein, he reported that his PTSD prevented him from securing or following nay substantially gainful occupation, and reported that his PTSD affected full time employment as of November 1990.  He reported that the most he ever earned was as a horse trainer in 1983.  He claimed he left his last job because of his PTSD, and that since he became disabled, in 1998 he had tried to obtain employment grooming horses.   He indicated that his highest year of education completed was the fourth year of college.  He indicated that his PTSD, age and other health problems kept him from working.  

Received from the Veteran's wife in September 2003 was a letter in which she reported that she married the Veteran in 1969, and that during their first ten years of marriage he had many problems, including with sleeping, drinking, being physically abusive, mood swings, and panic attacks.  She reported that he struggled with substance addictions, but that he was now somewhat stable as long as he stayed on his prescribed medication.  She indicated she had to regularly monitor him to ensure he was not having a relapse, and that their marriage had suffered due to his PTSD.  

VA treatment records showed that in December 2003, the Veteran was seen for follow-up for dysthymia and reported he was not doing well.  He was sleeping and eating well, and did not report frequent nightmares, but thought he had PTSD.  On examination his mood and affect were anxious, but he was alert, oriented, and cooperative, and had good eye contact and a grossly intact memory.  In February 2004, he continued with individual therapy and was very agitated when telling his story of sexual trauma.  He was not happy with his current medications.  He reported feeling depressed, isolated, and frustrated, and  cowardly for not reporting the assault and sexual trauma in service.  He denied suicidal or homicidal ideation.  

VA treatment records further show that in March 2004, the Veteran was very anxious in the initial part of the session, but later became calm.  He needed help to understand why he acted angry towards his wife, and reported a significant emotional bond with his wife, but expressed regret at not being able to work on his relationship with her, after all he thinks that his wife has forgiven him for in his past.  They explored other excuses the Veteran had developed for not reaching out to others, especially family members, and isolating himself.  On examination his mood was euthymic, but his affect became sad when he talked about his relationship with his wife.  A few days later, he reported that in the last four weeks since starting therapy, he had been having trouble with his wife.  He attended an AA group regularly, but could not handle the commitment.  He became sad when he discussed his sexual trauma in service, and felt grief and reiterated his fear that, were he to feel more and more anxious thinking about it, he would become angry and stressed out.  On examination he was appropriately groomed, and his mood and affect were sad.  He denied suicidal ideation.  The assessment was PTSD by history and major depressive disorder with anxiety.  In August 2004, he continued to have episodes of low grade depression, and admitted he was non-compliant with his antidepressant.  He was sleeping and eating well, and indicated that his anxiety was under control with Xanax.  Objective examination showed he was alert, oriented, and cooperative, had good eye contact and normal speech, had a somewhat sad mood with congruent affect, denied suicidal and homicidal ideation, denied hallucinations, and had a grossly intact memory.  A GAF score of 55 was assigned.  

On a VA audiological examination in September 2004, the Veteran reported that in his civilian life he had many jobs, including as an interviewer for the Department of Welfare from 1968 to 1972, as a placement specialist in a job corps center from 1972 to 1974, as a social worker for DHS from 1974 to 1977, as a mental health worker at an educational facility for five years, and then did odd jobs as a self-employed contract worker doing janitorial service and maintenance for five years.  He reported having medical disability since 1992, initially from VA and later from Social Security, based on anxiety and depression, both of which were controlled by medications at that time.  Audiological testing revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz as follows: 25, 20, 65, and 65, for an average of 44, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 25, 25, 40, and 55 in the left ear, for an average of 36.  Speech recognition scores using the Maryland CNC Test were 96 percent for both the right ear and left ear.

In a letter dated in June 2005, a private psychologist, Dr. Rouse, indicated that the Veteran reported that since he left the Army, he finished a BA degree in education and worked for the Department of Education for eight years.  The Veteran had moved many times because he was unable to get along with coworkers, and had problems with authority.  He reported that he and his wife had problems, his drinking had increased, and that crack was the only thing that made him feel numb.  He experienced a great deal of shame and personal disgust with what happened to him in the Army, and he just did not want to feel anything.  He claimed that he eventually became a custodian, and then was not able to work at all.  He reportedly became sober in 2002 after going to treatment and realizing he had PTSD.  Dr. Rouse indicated that the Veteran suffered from recurrent thoughts and dreams about the Army, flashbacks, hallucinations, intense distress when a certain subject was shown on television or when he was incarcerated, and became physically sick when discussing the event.  The Veteran recently told his wife about the sexual assault incident in service, after not discussing it with anyone since he left service.  He reportedly had no hobbies or interests in life, and felt different and detached from people.  He suffered from emotional numbing, a sense of foreshadowing for the future, problems falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He reported being so depressed he could not work on many occasions and felt depressed even though he was on antidepressants.  He reported that at times he would not bathe until his wife told him to, but at other times he could not get clean enough.  

Further, in the June 2005 letter from Dr. Rouse, on mental status examination, it was noted that the Veteran's hygiene depended on his mood, and he maintained 20% eye contact and appeared ashamed and withdrawn.  His mood was depressed and his affect was flat.  He had problems with memory, marked problems with concentration, and had poor abstract skills.  His judgment was fair and he had problems with persistent and pace, and had both visual and auditory hallucinations.  He was not homicidal, but was acutely suicidal, with a plan.  Dr. Rouse summarized that the Veteran's prognosis was poor, due to his age and diagnosis, and that he suffered from severe and chronic PTSD consistent with being sexually assaulted.  Dr. Rouse noted that the Veteran was totally disabled, and was on Social Security disability.  He had marked problems with interpersonal relationships and recurrent major depression, and at times he could not even do simple tasks.  The diagnoses included PTSD, severe and chronic; recurrent major depression; and anxiety disorder.  A GAF score of 45 was assigned.

By October 2005 rating decision, the RO granted service connection for right ear hearing loss, and assigned a 0 percent, non-compensable, disability rating, effective from October 16, 2002.

A July 2005 VA audiological consultation revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 20, 25, 65, and 65, for an average of 44, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 30, 30, 40, and 55 in the left ear, for an average of 39.  Speech recognition scores using the Maryland CNC Test were 92 percent in the right ear and 100 percent in the left ear.  

VA treatment records showed that from November 2005 through January 2007, the Veteran periodically attended group therapy sessions.  In May 2006, a GAF score of 60 was assigned.  Throughout the therapy sessions, the Veteran was generally found to be alert, oriented, and attentive, and his thought process was clear and coherent, and he had appropriate grooming.  

In a letter dated in June 2007, the Veteran's private treating psychologist, Dr. Rouse, reported that the Veteran had been a patient since January 2005, and indicated that the Veteran had every indicator that he had been sexually assaulted while serving in the U.S. Army.  Dr. Rouse indicated that the Veteran had suffered from loss of sexual functioning because of this, and indicated that the Veteran's family reported that he was very different when he came back from Germany in service.  The diagnoses included PTSD, severe and chronic; recurrent major depression; and anxiety disorder.  A GAF score of 45 was assigned.  

On VA examination in October 2007, the Veteran reported that about 20 years prior he worked for a railroad company for eight, and prior to that he worked with the school system for four years.  Prior to that, his work history was limited but unclear.  Based on the record, the examiner opined that it was more likely than not that the Veteran suffered a sexual attack while in the stockade in Germany in 1965.  At the time of the examination, the Veteran complained of poor sleep, and nightmares occurring two times a week, involving the alleged stress of his sexual attack and the confirmed stressor of him being struck by the recoil of an artillery piece during service.  He also reported intrusive thoughts about both of these events.  He reported that since he got out of service, he felt separated and distant from people, and that it was difficult for him to get emotionally close to people.  He had been irritable and short-tempered over the years, and had difficulty a number of years prior with explosive anger and had assault charges against him.  He reported a history of drug and alcohol use over the years, which helped him forget about his stressor experiences and reduce his nightmares.  He reported he was anxious, nervous, and on edge all the time, and was depressed some of the time he used to have suicidal ideation, but was having less of that now.  He avoided conversation, discussion, and feelings associated with his traumatic events, and avoided reminders.  He had great difficulty being around crowds, and had a big startle reaction.  If he went into a restaurant, which was infrequent, he would sit by the wall where nobody could get behind him.  

Further, on the VA examination in October 2007, the Veteran reported he lived with his wife of 37 years, and while she worked, he stayed home and watched old movies and did very little productive work in the house.  He did not engage in hardly any social activities, and did not go to the movies, visit other people, or go to church or a park.  The only thing he had done in recent years was going twice to football games because his daughter wanted him to, but had been startled and frightened when the cannons went off when the team scored.  It was noted that he was vague in his memory and not very clear about things such as his employment history.  He had been receiving Social Security disability for about 10 years.  On mental status exam, he was noted to be looking down and away from the examiner most of the time, and was appropriately dressed and oriented.  His short-term memory was overall noted to be fair to good.  There was no evidence of thought disorder or sense of derailment, tangentiality, or circumlocutions.  He had no hallucinations or delusions, and had limited current suicidal ideation, but he had more consistent suicidal thoughts in the past.  Substance abuse was not currently producing significant problems for him.  Cognitive functioning was tested and did not reveal any issues related to thought process or communication, and overall he performed in a fair to good manner.  A GAF score of 49 was assigned, and it was noted that the Veteran's ability to work was significantly limited by PTSD.  The examiner noted that the Veteran's social activities were very limited, and he stayed at home almost all the time, enjoying the presence of his wife, but having only limited contact with other people in his life.  It was also noted that the Veteran had not worked in 20 years, and had been on Social Security disability for the last 10 years, due primarily to his PTSD, which made it difficult for him to be around others and to be trusting and secure in their presence.  The examiner opined that the Veteran's current level of PTSD did produce severe dysfunction in terms of his social and work capacities.  

By November 2007 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating, effective from November 10, 1998.

Received from the Veteran in March 2008, was his notice of disagreement in which he indicated that his PTSD rating should be at least 60 percent based on medical records, and that unemployability should be granted based on the Social Security determination, medical records, and his age.  He claimed that substance abuse was secondary to his PTSD, and that common sense said it was a symptom of his PTSD.

Received in June 2008 was a letter from a chaplain at the Oklahoma City VAMC verifying that the Veteran did attend the Spiritual and Renewal Post Trauma Stress Group on Tuesdays and Friday, since January.  A June 2008 VA treatment record showed that the Veteran was seen for 12 weeks of group therapy, focusing on military sexual trauma.

Received from the Veteran's wife was a letter in which she asserted that the Veteran had not had a job for 20 years, and before that he was not able to keep a job for more than six months to a year, due to this PTSD.  She indicated that the Veteran would get fired or quit, and that his PTSD was so bad now that he was unable to be around people for any length of time.  Further, his wife indicated that Social Security had determined that the Veteran was totally disabled because of his anxiety and depression.  She reported that he was suicidal at times, and unable to work.  Based on the diagnoses rendered by the three doctors, the Veteran's wife believed he should be rated totally unemployable. 

Received from the Veteran's daughter was a letter in which she claimed that the Veteran was unable to work and had been ill for a very long time, including having anxiety and panic attacks, which reportedly left the Veteran in a deep depression all the time.  She reported that her father, the Veteran, talked about killing himself. She claimed that due to his PTSD, the Veteran was unable to work, and he did not like to be around people for any amount of time

VA treatment records showed that in October 2008, the Veteran was found to be alert and oriented, with appropriate dress and grooming, and his thought processes were clear and coherent.  In December 2008, he complained of drinking since April, and had reconciled with his wife and wanted to control his drinking.  In January 2009, he reported having nightmares every 10 days, and that the PTSD groups he attended were helping him.  A GAF score of 60 was assigned.  In April 2009, the Veteran reported an increase in symptoms and irritability, and his wife was encouraging him to seek more assistance.  He denied suicidal and homicidal ideation.  On objective examination, he was found to be casually dressed and groomed, and appeared nervous.  His judgment and insight were good, and his thought process was clear and coherent.  In June 2009, he went out to lunch with his daughter for Father's Day and enjoyed himself even though he did not generally like to leave the house.  He was doing well and did not appear to be afraid, and enjoyed taking care of his horses.  In July 2009, he was assigned a GAF score of 68.  He reported being sober for the past nine months, and that he still attended two AA meetings per week.  He reported having nightmares two times per month, instead of every 10 days.  He attended PTSD groups by the chaplain and at the PTSD clinic, and reported that the groups helped him, and the chaplain suggested he go into a PTSD program.  He reported that he was helping a friend with grooming horses and cleaning stables, and reported that this activity was enjoyable and interesting.  Thereafter, he reported he spent July 4th with his family, stayed for four to five hours, was able to enjoy himself, and was glad he chose not to isolate.  In August 2009, he reported experiencing anxiety.  His daughter had bought him tickets to a football game, and he was not sure he could handle the crowds.  He was being encouraged to go into long term PTSD treatment, for which he would have to get off of his current medications, and he was fearful of giving up his medication. 

On a VA examination of mental disorders, conducted on September 3, 2009, the Veteran complained of daily intrusive thoughts and memories of being sexually assaulted, and of having nightmares almost every night.  He felt detached from others.  He avoided thoughts, feelings, and conversations that reminded him of the trauma.  He struggled with irritability and angry outbursts in which he sometimes threw things.  He had depressive symptoms, including suicidal thoughts, difficulty sleeping, and diminished interest and pleasures in activities.  Since the last VA examination he had completed the military trauma group and outpatient substance abuse treatment group, and currently attended two PTSD groups each week.  He was weaning off medication so he would be qualified for inpatient treatment.  He had a long history for alcohol and drug abuse, but was clean from crack cocaine since 2005.  He admitted to drinking about one pint per night, but drank more on weekends.  He had difficulty trusting people, and avoided people, especially in crowds.  He continued to live with his wife and thought she loved him, but was getting tired of him and could not tolerate his drinking behavior.  It was noted that his social functioning had worsened since the last examination.  He was able to maintain his basic activities of daily living, and spent most of his time at working out in the gym or doing arts and crafts.  He reported he had been unemployed because alcohol interfered with his maintaining and establishing employment.  He claimed he was fired from his last job because of alcohol abuse on the job.  It was noted that his occupational functioning had not changed since the last examination.  

Further, on the VA examination on September 3, 2009, the objective examination showed that the Veteran was appropriately dressed with good personal hygiene, and oriented in all spheres.  His affect and mood were depressed, and he had problems with memory, attention, and concentration.  He showed no signs of a thought disorder.  He denied hallucinations or delusions, and had poor sleep and a fair appetite.  He had poor eye contact with the examiner, and was mildly nervous and fidgety throughout the interview.  He admitted to suicidal thoughts, but denied any plan or intent, and also denied homicidal ideation or intent.  He had significant problems with alcohol and drug dependence.  The examiner noted no impairment of thought processes or communication.  The diagnoses included PTSD, alcohol dependence - continuous, and history of cocaine dependence.  A GAF score of 50 was assigned.  The examiner noted that the diagnosis was supported by the findings on the examination, noting that the Veteran had recurrent intrusive thoughts and dreams about the traumatic event and avoided people, thoughts, feelings, places, and activities that resembled the traumatic event.  It was also noted that he had experienced intense psychological distress and exposure to internal or external cues that resembled or symbolized aspects of the trauma.  He had markedly diminished interest and participation in significant activities and felt detached from others.  He had persistent symptoms of increased arousal, including difficulty falling asleep, irritability, and angry outbursts.  He had difficulty with concentration and memory, and had a number of clinical symptoms of depression secondary to the PTSD, including depressed mood, feelings of worthlessness, poor sleep, and diminished interested and pleasure in activities.  The examiner noted that the Veteran did have a substance abuse diagnosis of alcohol dependence, continuous.  The examiner opined that the Veteran had serious and considerable impairment in both his occupational and social functioning related to his PTSD and alcohol dependence.  The examiner also opined that it was at least as likely as not that the worsening of the Veteran's PTSD had worsened his problem with alcoholism.  

In October 2009, the Veteran was hospitalized for treatment for PTSD. On admission, he was noted to have memory and concentration problems. He underwent a psychiatric assessment at which he reported living with his wife who he had been married to for 39 years, and reported that their relationship had improved since 1995 when he attempted to start sobriety.  He had one daughter with whom he had a close relationship.  He reported being unemployed since 1991, and had previously worked for the railroad as a brakeman and switchman.  He did not complete high school, but did complete a GED.  On examination he was found to be appropriately dressed and groomed, and had good eye contact.  His speech was of normal rate and rhythm, his mood was anxious, his affect was pleasant, his thought process was linear, and he denied suicidal and homicidal ideation and denied hallucinations and paranoia.  His insight and judgment were poor.  On cognition testing, he remembered 1 of 3 items at 5 minutes.  The assessment included PTSD and mood disorder, and a GAF score of 35 was assigned. 

He underwent a VA psychological assessment during his hospitalization in October 2009, and was found to be well groomed, and his mood and affect were appropriate in response to the content being discussed.  His attention and concentration were sufficient to complete the task and he was generally pleasant and cooperative throughout the assessment process.  He reported frequent unwanted memories, nightmares, a history of mild dissociative episodes, and more recently, the occurrence of emotional upset and physical reactivity due to event-related stimuli.  He also reported an extensive drug and alcohol history and indicated that these substances helped him to mask his problems, and that his symptoms had only become apparent since he started gaining some sobriety.  He reported a tendency to avoid places or situations where he may encounter crowds, except in situations where he around a lot of military personnel, like in a VA hospital.  He had a hard time getting close to people, and often isolated himself.  He reported that other than he wife and daughter, he rarely socialized with other people.  He had few friends, but a lot of acquaintances.  He reported that his activity level was fairly minimal, although since being in the program, he noticed an increased desire to add more recreational activities to his schedule.  He was interested in volunteering at the local VA hospital and possibly taking some enrichment classes at a community college.  It was noted that this improvement in his motivation, paired with goal setting, had improved his attitude about the future.  He also reported difficult falling and staying asleep, and that episodes of anger/irritability often resulted in him yelling, but that he was learning to do other things to release aggression.  He reported that his hypervigilance was fairly pronounced, and that he was always alert and aware of his surroundings, and indicated that at home he often engaged in checking behaviors, especially at night when he woke up from nightmares.  He reported he was happy to be in the PTSD program and felt he was learning a lot and expressed a desire to live a more enriching life and be able to decrease the frequency of his depressive episodes.  It was noted that he demonstrated no impairment in consciousness, psychosis, or any significant risk of imminent harm to himself or others.

A discharge summary from the VA hospitalization from October 2009 through December 2009, showed that the Veteran reported having nightmares 2 to 3 times a week, intrusive thoughts triggered by news events, periodic sleep problems, isolating himself, not having any friends, avoiding crowds, and hypervigilance.  He reported struggling with depression for 30 to 40 years.  He felt worthless and like a burden to his wife.  He felt guilt as being partly responsible for his trauma in service.  He reported low energy and poor concentration, and passive suicidal ideations where he had thoughts of going to sleep and never waking up.  He reported thoughts and plans of overdosing or driving off a bridge, with the last thought being two months prior.  He denied any prior suicidal attempts.  He had regular VA appointments which had been helpful in distracting him from these thoughts.  He started substance abuse of cocaine/crack in 1984, and his last use was in 2005 when he had a onetime relapse.  His alcohol abuse started in 1966, and from 1995 through June 2009 he had intermittent sobriety.  He reported that over the last two years he had difficulty with retention of information - including not being able to recall the topic of an article he read five minutes prior, difficulty finishing a book due to forgetting what happened earlier in the book, needing to make a list when going to the store, and forgetting names, but he denied getting lost going home.  He reported that five years prior he would leave the stove on, and now only used the microwave.  He reported he would forget to take his medication.  He reported having mania, which involved 1 to 2 days of decreased need for sleep and increased goal direction.  He reported these periods occurred approximately one time a month and did not last beyond two days, and during these periods he reported having irritability, making large lists which he knew he could not finish, increased rated of speech and thoughts, speeding, and improved self-esteem.  He denied auditory and visual hallucinations, suicide, or self harm behaviors.  He had aggression in the distant past and reported that he assaulted his wife in 1979.  

Further during his hospital course in the men's trauma recovery program from October to December 2009, the Veteran worked on reducing symptoms of PTSD and depression, enhancing his communication skills, and maintaining sobriety, and it was noted that he made substantial gains in these areas relative to when he entered the program.  He engaged in cognitive restructuring that helped him reduce distressing emotions, particularly those stemming from interactions with his family and peers.  His high level of engagement both in and outside of groups ultimately enabled him to work on his treatment goals of reducing socially isolative behaviors, increasing emotional connectedness with others, and decreasing symptoms of anxiety and depression.  It was noted that overall, he had numerous strengths, including willingness to examine his issues, active engagement in treatment, openness, and friendliness.  Before his anticipated discharge, the Veteran denied any suicidal ideation and denied any mood problems.  He felt better than when he came in and hoped he would continue to do well after this discharge.  He believed the skills he learned would be helpful mainly for his relationship with his wife.  On mental status examination, he had adequate hygiene and made good eye contact.  He had no abnormal movements and his speech was of normal rate and rhythm.  His mood was good, and affect was congruent with mood. His thought process was linear, and he denied suicidal and homicidal ideation, hallucinations, and delusions.  His insight and judgment were poor. The discharge diagnoses included PTSD, mood disorder, alcohol dependence in recent remission, and cocaine dependence in full sustained remission.  A GAF score of 50 was assigned.

On a VA audiological evaluation in October 2009, the Veteran's pure tone thresholds, in decibels, were 30, 25, and 65 in the right ear, and 35, 25, and 55 in the left ear at 1,000, 2,000, and 4,000 Hertz.  A controlled speech discrimination test using the Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. 

By November 2009 rating decision, based on the recent VA examination, the RO granted a 50 percent rating for PTSD, effective from September 3, 2009.

Received from the Veteran in December 2009, was a statement in which he reported he had been hospitalized at the Palo Alto VAMC in the PTSD Trauma Unit since October 2009, and he claimed that these records would show that his PTSD was more severe than shown on the VA examination in September 2009.  He also indicated he disagreed with the 50 percent rating assigned for PTSD.

By December 2009 rating decision, the RO assigned a temporary total rating (100 percent) for the Veteran's hospitalization for over 21 days (from October 2009 through December 2009), effective October 6, 2009 through December 31, 2010. 

VA treatment records showed that in February 2010, the diagnoses included alcohol dependence in early remission, cocaine dependence in full sustained remission, and PTSD.  A GAF score of 45 was assigned.  In addition, from December 2009 through March 2010, the Veteran participated in a series of brief supportive telephone contacts regarding his PTSD.  On the final call in March 2010, he reported his PTSD symptoms were bothering him at an 8 on a 10 point scale, and that he had more intrusive thoughts recently which he attributed to watching the news before bedtime.  He planned to cut back on the news he watched at night, and to purchase a sound machine to help him sleep.  He reported his depression symptoms were bothering him at a 4 out of 10, which was a decrease of 2 points from 2 weeks prior.  He reported his anger symptoms were bothering him at a 3 out of 10, which was a decrease of 1 point from 2 weeks prior.  His ability to cope with his feelings was an 8 out of 10, which was an increase of 1 point from two weeks prior.  He denied using any alcohol or drugs in the last three weeks, and reported he had been sober since October 2009.  He reported mild cravings that passed quickly.  He denied suicidal thoughts or a desire to hurt himself in the last two weeks.  

In a letter dated in May 2010, the Veteran's daughter reported on problems the Veteran was having with his hearing.  She reported that the majority of the time the Veteran did not hear or understand when people were addressing him, that he stumbled because of his hearing loss, that he spoke loudly to people, and that he had to have the radio and television on high before he could hear them.  

VA treatment records showed that in May 2010, the Veteran's occupation was listed in the school system and the railroad business.  In June 2010, he was seen by his primary care physician, and his PTSD and depression were noted to be stable, with no needs for referral, and no suicidal or homicidal ideation.  He was offered help if needed, and the Veteran indicated he would let the doctor know.  

In June 2010 the Veteran underwent a VA audiological examination and reported he retired from his job with the Department of Human Services in 1990 and went on disability retirement due to his PTSD.  Audiometric testing revealed right ear decibel thresholds of 30, 25, 65, and 70, and left ear decibel thresholds of 25, 25, 35, and 55, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The pure tone threshold average was 48 decibels in the right ear and 35 in the left.  The speech recognition score was 92 percent in the right ear and 96 percent in the left.  

In a June 2010 addendum to the September 2009 VA examination, the VA examiner opined that it was as likely as not that the Veteran's substance abuse/alcoholism were secondary to his service-connected PTSD. 

In a letter dated in November 2010, a private licensed psychologist, Dr. Rouse, indicated the Veteran was his patient since January 2005, that the Veteran had been on Social Security disability since then, and that "part of his disability" was for depression caused by PTSD and anxiety from PTSD.  Dr. Rouse indicated the Veteran had not been able to work and was "unemployable" when he started treating him, and that his GAF was scored well below the ability to work.  Dr. Rouse also indicated that the Veteran had severe and chronic PTSD since he first started treating him, and that his PTSD had worsened over the years.  Dr. Rouse indicated that he noted that the Veteran had marked problems with persistence, pace, concentration, memory, and activities of daily living due to PTSD, and in addition, had poor hygiene and interpersonal relationships.  Dr. Rouse also noted that the Veteran had marked problems with irritability and irrational anger; could not handle any type of stress, especially interpersonal; and could not be around people - even family - for very long.  Dr. Grouse indicated that "[e]verything is similar as my last reports; however, some things have worsened", and opined that the Veteran had PTSD since he was in Germany, but that when he stopped using drugs and alcohol his condition worsened considerably.  Dr. Grouse indicated that at times the Veteran could not do simple tasks, and his prognosis was very poor for change.  The diagnoses included PTSD, severe and chronic; major depression from PTSD; anxiety NOS due to PTSD; mixed drug abuse in recovery from PTSD; and alcohol abuse in recovery from PTSD.  A GAF score of 35 was assigned, and 40 was noted to be the highest GAF for the past year. 

III.  Higher Initial Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

1.  PTSD with Substance Abuse

The Board initially notes that the Veteran has contended that his ongoing substance abuse problems are related to his service-connected PTSD.  The Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation is precluded only for (a) primary alcohol abuse disabilities (an alcohol abuse disability arising during service from voluntary and willful drinking to excess), and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id.  Based on a June 2010 VA examination addendum, in which the psychologist opined that it was at least as likely as not that the Veteran's substance abuse/alcoholism were secondary to his service-connected PTSD, by June 2010 rating decision, the RO granted service connection for substance abuse and alcoholism secondary to PTSD, effective October 15, 2002, and combined this with the issue of PTSD, which was rated as 50 percent disabling.  Thus, herein, the Board will consider the issue as listed on the first page, to encompass the Veteran's PTSD and substance abuse.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Board notes that with regard to the use of the phrase "such as" in 
38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran's PTSD with substance abuse has been evaluated as 30 percent disabling prior to September 3, 2009, and as 50 percent disabling from September 3, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

a.  Rating in Excess of 30 percent, prior to September 3, 2009

The Veteran essentially contends that he should be entitled to an initial rating in excess of 30 percent for his service-connected PTSD with substance abuse, prior to September 3, 2009.  He has reported his PTSD has caused him to suffer various symptoms, including, depression, anxiety, sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, short-term memory loss, poor concentration, avoidance of stimuli associated with past trauma, diminished interest in some activities, hypervigilance, and ongoing substance abuse problems.  He also has contended that he had not worked since the early 1990s, and that he had retired due to disabilities - including PTSD, depression, and anxiety.  He also contends that he had problems maintaining employment due to his substance abuse.

In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show PTSD with substance abuse symptoms of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity due to symptoms such as those outlined in the criteria for 50 percent under DC 9411.

The record reflects that the Veteran has had received ongoing mental health treatment - including VA group and individual therapy - as well as treatment from a private psychologist, Dr. Grouse, for his PTSD and related symptoms.  He also received inpatient and outpatient treatment for his ongoing substance abuse problems.  In addition, during the period in question, the Veteran underwent a VA examination in October 2007.  A review of the objective evidence of record from this period tends to show PTSD symptoms of such a magnitude so as to produce moderate occupational impairment, and significant social impairment, with reduced reliability and productivity due to symptoms such as flattened affect, impairment of short term memory, impaired judgment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships. As noted above, the Veteran has also reported that his PTSD has caused him to have sleep problems, depression, anxiety, social isolation, memory loss, poor concentration, diminished interest in many activities, and hypervigilance.  The Board notes that the Veteran's symptoms due to his PTSD with substance abuse have certainly varied during the period prior to September 3, 2009, including findings of a euthymic mood on occasion, and reports of halting speech, shame, guilt, anger, and suicidal thoughts and ideation.  With regard to social relationships, the record shows that he was divorced from his wife, but desired reconciliation, and apparently sometime in 2003 he did reconcile with his wife and was living with her again.  With regard to employment, the records from the SSA show that the Veteran's disability benefits were initially granted primarily based on physical impairments he had suffered in his job as a horse trainer.  While his psychiatric problems were noted in the early 1990s, including affective disorder, anxiety-related disorder, depressive syndrome, and anxiety, it was noted that the degree of limitation from these problems was moderate.   

Thus, after carefully reviewing the evidence of record prior to September 3, 2009, and affording the Veteran the benefit of the doubt, the concludes that in considering all of the Veteran's symptomatology attributed to his PTSD and substance abuse, and the resulting occupational and social impairment, that his service-connected disorder more closely resembles the 50 percent level of impairment, prior to September 3, 2009, with consideration of his ability to maintain some social relationships, and his occupational history.  38 C.F.R. § 4.7

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board notes that in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court explained that 38 C.F.R. § 4.130 lists diagnostic codes for more than 30 mental disorders and sets forth one general rating formula to be used in rating all the listed disorders.  The Court indicated that, although section 4.130 makes clear that an understanding of the DSM-IV is essential for properly applying the rating formula, nowhere does it state that consideration of the DSM-IV in any way relieves VA from fully considering the specific rating criteria outlined in 38 C.F.R. § 4.130 when rating the severity of a claimant's disorder.  Id.  Also, the Court noted in Mauerhan that the symptoms listed in the criteria for a 30 percent rating in 
38 C.F.R. § 4.130 follow the phrase "such symptoms as", and are not intended to constitute an exhaustive list, but rather to serve as "examples" of the type and degree of the symptoms, or their effects, which would support the assignment of a particular rating.  The Court held that the evidence applied in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code; rather, the official evaluating the case is to consider all symptoms of a claimant's condition which affect the level of occupational and social impairment.  Id.  The Board is thus aware that the symptoms listed under the 50 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent rating.  Mauerhan v. Principi, supra.  Further, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Id.  Thus, with consideration of Mauerhan v. Principi, and the competent evidence of record, the Board concludes that an increase to a 50 percent rating is warranted for the Veteran's service-connected PTSD, prior to September 3, 2009.

In order for an even higher rating of 70 percent to be assigned, however, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as those outlined in the criteria for 70 percent under DC 9411.  In that regard, the Board notes that the VA and private treatment records and the VA examination do not show most of the typical symptoms listed in the criteria for a 70 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra.

With regard to social impairment, the Board notes that while the Veteran has had disturbances of mood and motivation, including being depressed and not feeling like going anywhere or doing anything or seeing anyone, and reports that he continues to isolate, the record also reflects that he maintained a relationship with his daughter, reconciled with his wife, and regularly attends group therapy appointments.  With regard to employment, a review of the record shows that it is unclear as to the Veteran's exact work history, as he has reported having various jobs in the past.  However, while he has contended he retired due to disabilities (PTSD, depression, anxiety) in the early 1990s, the record does reflect that he was granted disability benefits from the SSA primarily due to his physical problems.  While the SSA acknowledged his psychiatric problems as well, he was found to be disabled primarily due to physical disabilities.  While he has reported he last worked in the 1990s, apparently in a job of tending to horses, the record is not clear on this.  In that regard, in 2001, he reported his last job was in the mailroom for the Department of Human Services.  In July 2002 it was noted that he had discontinued a group therapy session due to a conflict in his work schedule.  

As to the symptoms listed in the criteria for a 70 percent rating, with regard to suicidal ideation, a review of the objective medical evidence shows that the Veteran mostly denied suicidal and homicidal ideation during the period in question, but on several occasions did acknowledge having suicidal thoughts.  With regard to obsessional rituals which interfere with routine activities, the record shows that the Veteran reported he had difficulty sleeping and was hypervigilant; however, there was no report of or clinical findings of obsessive or ritualistic behavior that might interfere with routine activities.  With regard to speech, while his speech has been halting and constricted, during the period in question, there have never been any findings that the Veteran's speech is illogical, obscure, or irrelevant.  While the Veteran has reported ongoing and chronic anxiety and depression, which has clearly impacted his functioning, there is no indication that this has precluded employment or precluded attending to his activities of daily living.  With regard to impulse control, the Veteran has reported having anger and irritability, but no report of problems with impulse control.  There has been no spatial disorientation, and on VA examinations the Veteran was consistently found to be oriented and alert.  He was cooperative on interviews and examinations, and was found to have no impairment of thought processes.  While his private psychologist reported the Veteran's hygiene depended on his mood and he reported his wife had to remind him to bathe, multiple VA treatment records have shown his hygiene was adequate, and there was no specific indication at any time that he has neglected his personal appearance or hygiene.  With regard to difficulty in adapting to stressful circumstances, in this area the Veteran has reported problems - including problems with work and with being around others, and with other interpersonal areas.  Although he has reported problems with establishing and maintaining effective relationships, the evidence of record does not show that he was unable to establish or maintain any relationships as he has maintained a relationship and lived with his daughter, and reconciled and maintains a relationship with his wife.

The evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating prior to September 3, 2009.  
38 C.F.R. § 4.7.  While the evidence of record shows that the Veteran has deficiencies in work, family relations, and mood, there is little to no indication of deficiencies in his judgment and thinking.  Moreover, although he has deficiencies in work, relationships, and his mood, these deficiencies are not due to symptoms such as those set out in DC 9411 or symptoms of similar magnitude or effect.  Mauerhan v. Principi, supra.  In that regard, the Board notes that the Veteran's symptoms due to his PTSD - which include, but are not limited to, depression, anxiety, sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, irritability, anger, short-term memory loss, poor concentration, avoidance of stimuli associated with trauma, diminished interest in some activities, substance abuse, and hypervigilance, do not approach or approximate the magnitude of the severe symptoms listed in the criteria for a 70 percent rating under DC 9411.  In assessing whether the Veteran has the level of occupational and social impairment contemplated in the criteria for a 70 percent rating, with deficiencies in work, family relations, and mood, due to the Veteran's PTSD symptoms as set out above, the Board concludes that the Veteran's PTSD symptoms impacting his social and occupational adaptability do not approximate the severity or magnitude of the symptoms listed in the criteria for a 70 percent rating under DC 9411.  Id.

Thus, the Board concludes that the evidence as a whole, prior to September 3, 2009, demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating; however, it does appear that, with consideration of the doctrine of reasonable doubt, his symptoms approximate the criteria for a 50 percent rating, prior to September 3, 2009.  38 C.F.R. § 4.7.  The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In this case, the record reflects that the Veteran's GAF scores prior to September 3, 2009, widely ranged from 45 to 70.  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id.  Thus, although the GAF scores prior to September 3, 2009, have widely varied, this reflects the Veteran's PTSD symptoms during this period, which have also varied, as well as the Veteran's treatment course, which has also varied.  

Given the foregoing, the Board finds that the positive evidence prior to September 3, 2009, is in a state of equipoise with the negative evidence from that period, regarding the Veteran's claim of entitlement to a rating in excess of 30 percent, prior to September 3, 2009.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While he clearly had fluctuating PTSD symptoms which affected his ability to perform occupational tasks and affected his social abilities, he has maintained some family relationships and there was no showing that his PTSD with substance abuse alone prevented him from working.  Even considering his GAF scores, which included scores ranging from 45 to 70 (evidencing at least at some point serious symptoms and serious to major impairment), he was never shown to have PTSD symptomatology of such severity so as to warrant a 70 percent rating.  Thus, with consideration of the Veteran's complaints, symptoms, and clinical findings of record, and after resolving all reasonable doubt in the Veteran's favor, the Board will conclude that effective prior to September 3, 2009, the Veteran's PTSD with substance abuse more nearly approximated the criteria for a schedular rating of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  The Board concludes also that the preponderance of the evidence does not approximate the severity of the symptoms listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. §§ 4.7, 4.130.

In light of the holding in Fenderson, supra, the Board has also considered whether a "staged" rating should be assigned for the Veteran's PTSD with substance abuse prior to September 3, 2009.  Based upon the record before the Board, it finds that, at no time since the initial award of service connection, has the Veteran's PTSD disability on appeal been more disabling than as currently rated under the present decision of the Board, and there is no indication that a staged rating is warranted.  Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence regarding the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD prior to September 3, 2009.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After resolving all reasonable doubt in the Veteran's favor, the Board will conclude that his PTSD with substance abuse more nearly approximates the criteria for an initial schedular rating of 50 percent prior to September 3, 2009.  See 38 C.F.R. § 4.130, DC 9411.

b.  Rating in Excess of 50 Percent, from September 3, 2009

The Veteran essentially contends that effective from September 3, 2009, he should be entitled to a rating in excess of 50 percent for his PTSD with substance abuse.  The clinical evidence of record during that time period consists of a VA examination report, numerous VA treatment records, and a letter from his private psychologist.  These records reflect ongoing and periodic treatment and medication for the Veteran's PTSD and substance abuse, as well a hospitalization from October to December 2009 for treatment for PTSD.  A review of this evidence confirms that the Veteran has some persistent PTSD symptoms, which have fluctuated in severity.  He has reported a variety of symptoms related to his PTSD to specifically include depression, anxiety, nightmares, intrusive thoughts, irritability, anger, diminished interest in activities, sleep difficulties, isolation and avoidance behaviors, problems with memory, attention, and concentration, suicidal ideation, and recently, emotional upset and physical reactivity due to event-related stimuli.  He was married and had one adult daughter, and while he reported problems with his relationship with his wife, he reported their relationship improved since he attempted to start sobriety.  He has reported avoiding people and isolating himself, and he has attended somewhat regular therapy sessions.  With regard to employment, he has reported he stopped working in the 1990s, and has attributed his problems with employment due to PTSD and substance abuse.  After careful review of the record from September 3, 2009, the Board concludes that in considering all of the Veteran's symptomatology attributed to his PTSD with substance abuse, and the resulting occupational and social impairment, that his service-connected disability more closely resembles the 70 percent level of impairment, with consideration of his ability to maintain some social relationships, and his occupational history.  38 C.F.R. § 4.7

The record reflects that the during the period in question, the Veteran's symptoms fluctuated, but have increased overall and interfere with his daily functioning, particularly with regard to his interactions with others and his own personal recurrent feelings and recollections of his military traumas.  As displayed to the VA physicians, the Veteran has established ways of coping with his PTSD symptoms; however, he continues to experience severe symptoms including depression, anxiety, isolation, nightmares, etc.  In sum, his PTSD results in severe occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Thus, the Board concludes that the criteria for a 70 percent rating for PTSD have been approximated from September 3, 2009.  The Board also notes that the Veteran's GAF scores have ranged from 35 to 50, but do overall show a decline in his emotional functioning, despite his participation in therapy through VA and with Dr. Rouse, and taking medications regularly.  The Board finds that the aforementioned GAF scores indicate a moderate to severe impairment, in line with a 70 disability rating.

The Board does not, however, find that the Veteran is so disabled that a 100 percent schedular rating would be warranted at any time from September 3, 2009 (exclusive of the temporary total hospitalization rating already in effect).  While the Veteran's PTSD would certainly affect his employability and his ability to work with others, the competent evidence of record simply does not show total occupational impairment or that the Veteran is unable to obtain or retain employment due to his PTSD with substance abuse.  Additionally, he does not have gross impairment in thought processes or communication, and has shown no psychotic behaviors.  He has not reported persistent delusions or hallucinations.  He is able to perform activities of daily living, has only been recently noted by Dr. Rouse to have poor hygiene, and he has been, on mental status examinations, alert, oriented and cooperative, and has never exhibited inappropriate behavior.  He has not been found to be of danger to himself or others.  While he has been reported to have suicidal thoughts/ideation, he has also denied suicidal ideation on many occasions.  No homicidal thoughts have been noted.  No speech problems have ever been noted, except that his speech was halting on occasion.  He has had some memory impairment, but other times did not.  And while the Veteran experiences other symptoms due to his PTSD, which are not specifically listed in the criteria for a 100 percent rating, the Board notes that the most severe of these symptoms appear to be sleep difficulties, isolating behavior, depression, and anxiety; however, even considering the magnitude of these symptoms, the Board does not find these symptoms produce total social or occupational impairment.  Thus, the Board concludes that the preponderance of the evidence of record from September 3, 2009 militates against finding that the Veteran's disability picture due to his PTSD approximates the criteria for a 100 percent schedular rating.  38 C.F.R. § 4.7.

In light of the holding in Fenderson, supra, the Board has also considered whether a "staged" rating should be assigned for the Veteran's PTSD, as the Court indicated can be done in this type of case.  Based upon the record before the Board, it finds that, at no time since the initial award of service connection, has the Veteran's PTSD disability on appeal been more disabling than as currently rated under the present decision of the Board, and there is no indication that a staged rating is warranted.

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence regarding the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD, from September 3, 2009.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  After resolving all reasonable doubt in the Veteran's favor, the Board will conclude that his PTSD with substance abuse more nearly approximates the criteria for a schedular rating of 70 percent during the entire appeal period.  See 38 C.F.R. § 4.130, DC 9411.

In making this determination, the Board notes that while some of the criteria listed for a 70 percent rating are not met, it is not the case that all the findings specified for a 70 percent rating at 38 C.F.R. § 4.130 must be shown in order to warrant such a rating.  38 C.F.R. § 4.21.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture, from September 3, 2009, has been sufficiently severe to warrant no more than a 70 percent rating for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411; Fenderson, supra.  


2. Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent (non-compensable) rating under the provisions of DC 6100.  38 C.F.R. § 4.85.  A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

These results are then charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to a compensable or higher evaluation for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  When the pure tone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral.  In the latter situation, the Roman numeral will first be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(a), (b).  

As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examinations has not been shown and that regulation is inapplicable.

A review of the record during the appeal period shows that the Veteran underwent audiological testing on five occasions, four of which provide adequate puretone thresholds to calculate a puretone threshold average.  38 C.F.R. § 4.85.  In that regard, the puretone thresholds and speech discrimination test results from the Veteran's audiometric studies in May 2003, September 2004, July 2005, and June 2010 correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the audiological test results, compared to the rating criteria, his bilateral hearing loss is noncompensable.  Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against an initial increased compensable rating for bilateral hearing loss, throughout the rating period on appeal.  3 8 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson, supra.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a schedular compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


3. Extraschedular Consideration

The Board finds that the Veteran's PTSD, with substance abuse, and bilateral hearing loss do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his PTSD, with substance abuse, is adequately contemplated by the rating schedule, especially since the rating criteria for PTSD (DC 9411) specifically take into account social and occupational functioning in assessing the severity of the PTSD.  Additionally, as explained above, the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and provide for a greater evaluation for objective findings of more severe hearing impairment.  Moreover, in this case the Veteran has indicated he retired due to disability - PTSD - in the early 1990s; however, records from the SSA show that he was found to be disabled primarily due to his physical disabilities.  He has also reported that his substance abuse affected his employability.  While the Board notes there has no doubt been some interference with his employability due to his PTSD with substance abuse, there has simply been no showing of marked interference.  Additionally, while he has undergone inpatient treatment for both his PTSD and substance abuse, there is no indication the Veteran has been frequently hospitalized due to PTSD, substance abuse, or bilateral hearing loss.  Thus, referral for the assignment of an extraschedular rating is not warranted.


ORDER

Effective prior to September 3, 2009, a 50 percent schedular rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Effective from September 3, 2009, a 70 percent schedular rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran essentially contends that his service-connected PTSD, with substance abuse, prevents him from obtaining substantially gainful employment.  He has also asserted that his age, coupled with PTSD and substance abuse, prevent him from working.  The record reflects that the Veteran was granted SSDI benefits in the early 1990s, primarily due to his physical disabilities.  Although his psychiatric problems were noted (and examined at that time) these disabilities did not appear to be the reason he was found disabled by the SSA.  Thereafter, the Veteran apparently continued to receive SSDI benefits.  In determining whether the Veteran is entitled to a TDIU rating, however, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

It is unclear from the record when the Veteran last worked, and what the circumstances were for leaving that employment.  In that regard, he has repeatedly asserted he stopped working in the early 1990s, mostly indicating that this was due to his PTSD.  There is, however, a notation in the VA treatment records, in 2002, where the Veteran reported he had to discontinue his therapy due to work schedule conflict.  In 2009, he reported he had been fired from his last job because of alcohol abuse.  Additionally, received from the Veteran in November 2010 was a letter from his private psychologist, Dr. Rouse, who notes that the Veteran has been unable to work since he started treating him in 2005, but does not specify the disabilities that render him unable to work.  To date, no examiner has addressed the issue of unemployability in the context of only the Veteran's service-connected disabilities (which include PTSD, with substance abuse, left varicocele, scarring secondary to facial acne, bilateral hearing loss, and tinnitus - although the Veteran attributes his inability to work only to PTSD with substance abuse).  Under these circumstances, the Board finds that further development is needed regarding the Veteran's claim for TDIU, and a medical opinion is needed from a VA examiner, addressing the question of whether the Veteran's service-connected disabilities alone render him unemployable.  See 38 U.S.C.A. § 5103A(d); see also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide any additional pertinent information that might pertain to his past or present employment, and/or to his claim for a TDIU, to specifically include any additional records from the SSA as well as any information regarding recent employment, including in 2002 when he reportedly had to discontinue therapy due to a work conflict.  

2.  With any assistance needed from the Veteran, obtain complete and current treatment records pertaining to any treatment he might have received for his PTSD with substance abuse; to specifically include any pertinent VA treatment records from June 2010 to the present, and any additional records from Dr. Rouse.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities - to include PTSD with substance abuse, bilateral hearing loss, tinnitus, scarring due to facial acne, and left varicocele.  The examiner is requested to provide a definitive opinion as to whether the Veteran's service- connected disability or disabilities renders him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and explained.

4.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


